Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 10/22/2020 has been received and entered.  Claims 29 and 33 have been amended, claim 30 has been cancelled, and claims 34-39 have been added. 
Claims 29, 31-39 are pending.

Election/Restrictions
Applicant’s election without traverse of group III (original claim 29) in the reply filed on 8/10/2018 was acknowledged.  
Newly added claims 34-39 are dependent on and consistent with the elected claimed invention.  Claims directed to the non-elected invention have been cancelled.
Claims 29, 31-39 are currently under examination as a system for providing a preventative health recommendation for a person.

Priority
This application claims benefit to several US provisional applications 62/215046, 62/215047, 62/215048, 62/215049 all filed 9/7/2015, and 62/243150 filed 10/19/2015, 62363776 filed 7/18/2016 and foreign application IN3484MUM2015 filed 9/11/2015.
Applicants indicate that a certified copy of the Indian application will be submitted.
Applicant’s willingness to submit the necessary documents is acknowledged for applicant's claim for foreign priority based on an application filed in IN on 9/11/2015, however 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 29 has been amended to recite a new function and step for the DNA diagnostic chip of ‘and generate a computer-readable format corresponding to each of the identified plurality of SNVs, wherein the genetic sample is extracted from tissue, saliva, or blood of the person;’.  In prosecution a 112f/112 6th paragraph was identified regarding the embodiment of a ‘DNA diagnostic chip” and potential functions set forth in the specification.  In response to address the issue, Applicant responded:
 “As per the Specification, SNVs are immobilized as an array on a solid support (a “chip”). Specifically, the DNA diagnostic chip functions as a microarray to directly identify the SNV-containing nucleic acids in the genetic sample. As shown in Fig. 1, the DNA diagnostic chip is in communication with the database, an input device, and a comparison module. Moreover, the comparison module and a matrix generation module are in communication with each other and the database. Here, as recited in Para [0082], a processor is configured to do functions of the comparison module and matrix generation module. Moreover, it can be assumed that the processor is configured to provide with instructions to compare the identified SNVs with the database of SNVs for identifying a plurality of risk SNVs, and calculate a genetic risk factor for the plurality of risk SNVs using the corresponding weighted score of each risk SNV.” (Emphasis added by examiner).
See Applicants response filed 4/26/2019.
In review of the new claim limitations, support at page 20 of the specification states:
computer readable format is the genetic risk factor (GRF) calculated by the DNA diagnostic chip 106.”;

and at pages bridging 21-22:
“The genetic sample can be retrieved from the individual using any available methods such as, but not limited to, extraction from any tissue, commonly blood, saliva or buccal swab, and the like. Further at step 206, a genetic 30sample of the individual is assayed using genotyping assay. This results in identification of a plurality of SNVs in the genetic sample of the individual. The genotyping assay is performed 21individually for each genetic sample using available methods such as, but not limited to, Microarray Genotyping, Molecular Beacon Genotyping, 50 Nuclease Assay, Invader Assay, and the like.”

While the specification appears to provide literal support for the limitations, a review of the art of record, the specification as a whole and Applicants previous remarks for the function of a chip as a microarray fails to provide any guidance on a how a chip comprising probes for hybridization provide for the limitations and capability to create a computer readable format or calculations of a GRF.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 31-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
allow a genotyping assay on the…, and generate a computer-readable format corresponding to each of the identified plurality of SNVs, wherein the genetic sample is extracted from tissue, saliva, or blood of the person;’ and since the claims are directed to a system, it is unclear how an active step to “allow a genotype assay” is to be interpreted or how it is limiting of the diagnostic chip as set forth in the claims.  Further, since the part of the system is a microarray chip, it is unclear how this is intended to generate a CRF given the known conventional functions of a microarray chip.  It is unclear how the new limitations are to be interpreted to further limit a chip and or/if it is to provide for additional functionality of the chip beyond those conventionally known, but as set forth in the claims as amended.
Dependent claims are included in the basis of the rejection because they fail to clarify the issue.  More clearly setting forth system components or process/method steps consistent with the teachings of the specification would address the basis of the rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter is withdrawn.  
The amendment to the claims to delete the functionality has addressed the basis of the rejections.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, newly added limitations to the function of the chip to “generate a computer-readable format corresponding to each of the identified plurality of SNVs” while appearing to have literal support in the specification, appears inconsistent with the function and ability of microarray chips.  A review of the present specification fails to provide any specific guidance, nor any examples of chips that can provide or generate a CRF.  In view of the art of record, chips are broadly substrates to which probes are attached, and for their use must be used in conjunction with other devices in which the assay can be performed and in which particular conditions (for example hybridization) can be detected.  Further, once the data is detected, the device is capable of generating or saving the data to a memory or more generally in a computer based format.  While the art of record appears to support that chips can be used with the appropriate devices to generate a CRF, the specification is silent on how to provide this property to the chip itself and fails to adequately describe the system as amended.
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29, 31-33 stand and newly added claims 34-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 29 has been amended and still is generally directed to a system for providing health recommendations for a person based on SNVs.  Claim 29 has been amended to emphasize receiving ‘and generate a computer-readable format corresponding to each of the identified plurality of SNVs, wherein the genetic sample is extracted from tissue, saliva, or blood of the person;’, and newly added claims 34-39 provide how information is processed or correlated to provide a final recommendation for healthcare relative to a calculated risk level (based in part that the database contain SNV specific ‘drug’ data that is used to create a matrix that is used  to make a recommendation and to update the matrix).  The details of the claimed steps in view of the guidance of the specification require a computer implemented method where a sequence/SNV data, physiologic data, and demographic data is inputted through the use of a DNA diagnostic chip, the SNV data is compared to a database containing SNV associated with recommendations specific to physiologic and demographic data, where the a risk factor is 
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a system to implement a method of analyzing SNV information and associating it with recommendations related to conditions or diseases.
For step 2A of the 101 analysis, the judicial exception of the claims are the analysis steps implemented by the processor to provide recommendations.   The step of comparing SNVs and correlating it relative to risk scores with a database with existing information about SNVs are instructional steps.  The judicial exception is a set of instructions for analysis of sequence data representing SNVs and appear to fall into the category of mental process, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case, the claims simply recite and require one or more SNV and no necessary complexity or amount of data that is being analyzed, and the steps of the processor appear that they could be performed on paper or in one’s own mind.  The amendment for the use of the diagnostic chip and that the sample was ‘extracted from tissue, saliva, or blood of the person’ does not appear to be an active step, in particular since the claims are directed to a system; and in light of the guidance of the specification do not appear to physically alter the structure of the chip based on the source of the genetic material since the genome of all the cells of an individual would be the same.  With respect to providing a ‘matrix’ with one or more of the possible ‘risk SNVs’ and  possible additional data, it is noted that the specification does not define the term matrix, and the claims do not set forth any specific steps on what is created and appears to encompass creating and/or the risk level’ simply outputting the information obtained from the analysis about the ‘risk level of the set of risk levels of the disease and the corresponding healthcare-related recommendations’.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims technically do not have an additional element in the claims nor that follows the judicial exception where the judicial exception is practically applied.  It is noted that newly added claim 33, recites several genotyping assays, however claim 29 simply requires receiving data and does not appear to require any active step of performing the assay and only indicates the source of the data.  This judicial exception requires steps recited at high level of generality and in view of the guidance of the specification are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  Further, there does not appear to be any evidence or secondary considerations that the claim as a whole provides for a system that as a whole represents an integrated practical application of the judicial exception as a system as a matrix does not appear to be complex and can be a simple table containing the recited information.
For step 2B of the 101 analysis, each of the independent claims recites additional elements of a chip, memory and processor and are found to be elements known and used for the steps of obtaining sequence data about SNVs.  Methods to detect SNV, and the general idea of associating or correlating a SNV with a specific disease state were known prior the filing of this application (see for example Pelham et al, 2015-of record).  As such, the additional elements 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of SNV within sequence data.  While the instruction are stored on a medium and could be implemented on a computer/processor, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (identify a SNV associated with a disease) to generate additional information for a recommendation is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
Response to the claim amendments and to Applicants arguments

As noted in the previous rejection and reviewed above for the amended claims, the claims do not require any specific amount or complexity of the data that is in the system or subject to the analysis where the patient data is correlated with a specific recommendation.  It would be acknowledged that the totality of information known about demographics, drugs, physiology, patient recommendations,…could be large, but this is not a requirement of the instant claims.  For example, the claims fairly encompass analyzing known alleles (SNVs/SNPs) that are associated with conditions or diseases such as those performed in pre-natal screens for CF or PKU.  Providing the information to the presence or absence of such and allele, and healthcare recommendations based on the presences or absences is not complex nor is astronomical amounts of information needed.
The claims are broad and simply require ‘one or more SNV-containing nucleic acid sequences’ (see requirement of database in claim 29), and comparing the SNV as a yes or no to 
Previous arguments that the method cannot be performed on a general purpose computer is inconsistent with the disclosure and evidence of record.  Initially, the types of computer tools contemplated for analyzing sequences for SNV are known programs (like BLAST) that are implemented on general purpose computers.  Importantly, the guidance of the specification does not teach that specialized computer implementation is required, nor does it provide any guidance on what it would be or how to create such a system if not a general purpose computer.  The examples provided in Applicants arguments are acknowledged, however given the breadth of the claims and general high level requirement of the steps and how they are performed, the arguments are not found persuasive and found inconsistent with the breath and requirements of the claims.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

As noted previously, the closest art of record is Fung et al. who provide for the use of microarrays to determine SNVs in a subject and the correlation of informative SNVs to a condition and management of a condition were known at the time of filing, however the analysis performed is not the same as it does not require or teach ‘genetic risk factor’ or ‘weighted score’ as required of the instant claims.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joseph Woitach/Primary Examiner, Art Unit 1631